Order and judgment unanimously affirmed, with costs. Memorandum: The Niagara Falls Urban Renewal Agency has appealed the order of the Niagara County Court which confirmed the award of Commissioners of Condemnation, claiming that there was no finding of fact or conclusion of law set forth by the commissioners in their report to justify the award of $49,201 in this case. In affirming the order we note that there is no such requirement imposed on the Commissioners. The report of the Commissioners must be clear, explicit and certain, leaving no doubt as to what has actually been decided (Tennessee Gas Transmission Co. v. Bean, 283 App. Div. 684), but the only specific duties imposed upon commissioners of condemnation are to hear the proof of the parties, view the premises and make a determination respecting compensation which finds support in the record (Condemnation Law, § 14). Absent any irregularity in the proceeding, application of an erroneous principle of law, or a conclusion that shocks one’s conscience, the power of the court “ to review an award of the commissioners is strictly limited, and every intendment is in favor of the action of the commission ” (Matter of Huie [Fletcher— City of N. Y.], 2 N Y 2d 168, 171; City of Niagara Falls v. New York Cent. R. R. Co., 31 A D 2d 780). (Appeal from order and judgment of Niagara County Court in condemnation action.) Present — Del Vecchio, J. P., Marsh, Moule, Cardamone and Simons, JJ.